"Any person aggrieved by a decree, order, appointment, grant, or denial of a judge of probate, which may conclude his interest and which is not strictly interlocutory, may appeal therefrom to the supreme court at the next trial term to to be holden for the county." P. S., c. 200, s. 1. The decree of insolvency against the debtor dissolved the plaintiffs' attachments upon his property, which were made within three months before the beginning of the insolvency proceedings (P. S., c. 201, s. 26), and concluded their rights acquired by the attachments. This gave them an appealable interest in the decree.
The claim of the defendant, that all the reasons of appeal are insufficient in law, is not well founded. While the insufficiency of most of them is apparent, the sufficiency of some of them is so manifest that no argument to the contrary can be other than futile.
No reason appears for the appointment of a receiver during the pendency of the appeal.
Motion to dismiss denied.
All concurred.